DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Specification is objected to because of the following informalities:  
In paragraphs #4, #6 and #8, the “Patent Literature 1” and “Patent Literature 2” should be identified with respective patent numbers.
Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), such as “learning means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim limitation “learning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to explicitly disclose as to what constitutes such learning means. The Specification does not clearly set forth the exact structure or material linked to the “learning means” that is used for carry out the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018232377 (‘377).
WO ‘377 discloses a collision avoidance assistance system for assisting avoidance of collision between a ship and an obstacle [230] (p-31, lines 27-29) using sensors selected from a group consisting of a video camera [214, 216], a color meter, a spectrometer, an infrared sensor, a temperature sensor, a radar, a device for LIDAR, a sonar [110], an air-speed meter [142], a ship-speed meter, and a global navigation satellite system (GNSS) receiver [146], the system comprising: (a) three dimensional viewing field acquisition means for acquiring a three dimensional viewing field in a ship travel route by integrating sensor data obtained via sensors selected from among the video camera, the infrared sensor, and the device for LIDAR (p-43, lines 16-22); and (b) learning means [130] (i) for collecting the sensor data obtained via the sensors in the three dimensional viewing field in which the obstacle is located and (ii) for outputting an evaluation of the obstacle based on the collected sensor data (p-30, lines 21-33) by using a deep learning method such as convolutional neural network (p-69, line 20) in which the collected sensor data and the evaluation of the obstacle is used as learning data (p-43, lines 16-22; p-63, lines 12-21), wherein the evaluation of the obstacle includes identification information about a floating object on a sea (p-30, lines 16-25; p-61, lines 8-10; p-63, lines 12-21), and the system provides, as information for assisting avoidance of collision with the obstacle, an evaluation of a current obstacle that is outputted by the learning means based on the sensor data on a current three dimensional viewing field obtained via the sensors.
Re claim 2, the sensors are fixed to poles included in the ship (see Fig 2a)



Re claim 3, the evaluation of the obstacle further includes identification information about an object on or in the sea, and the object on or in the sea is another ship different from the ship, a buoy, or a hidden rock (p-63, lines 15-16).
Re claim 4, the sensors are attached to a drone for obtaining an observation altitude and an observation distance, and the drone is connected to the ship with a wired or wireless connection ( p-65, lines 23-28).
Re claim 5, wherein the evaluation is displayed on at least one selected from among (i) a screen installed on the ship in order to warn a ship pilot, (ii) a head-up display installed on the ship, (iii) a terminal device for the ship pilot, (iv) a head mounted display for the ship pilot, and (v) a visor for the ship pilot (p-60, lines 20-22).
Re claim 6, the evaluation is transmitted to an autopilot system installed in the ship and used for avoiding potential collisions (p-61, lines 7-9).
Re claim 7, the evaluation is transmitted by a device for long distance communication and is shared with a database on a network or a system of another ship sailing near the ship 9p-68, lines 27-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018232377 (‘377) in view of KR 20120005194 A (‘194)
WO ‘377 discloses a collision avoidance assistance system, comprising learning means for collecting sensor data for evaluation of an obstacle
WO ‘377, however, does not disclose the learning data as employing sensor data collected in another collision avoidance assistance system via a communication system, and using the collected data as learning/experimental data for evaluation of the obstacle.
KR ‘194 discloses a system comprising learning means for merging sensor data from various sources for evaluation of an obstacle (see abstract). The learning data comprises sensor data collected via communication from other systems, and uses the collected data as learning/experimental data for evaluation of the obstacle (see the discussed scenarios #1 and #2 on pages 8-10 in the attached English translation).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the learning means of WO ‘377 with sensor data collected via communication from other systems, as taught by KR ‘194. Providing WO ‘377 with such modification would have improved the system-wide accuracy and safety of the marine navigation routes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kersulec et al. (US 2021/0166568) and Stewart et al. (US 10,431,099) show a collision avoidance assistance system comprising sensors for collecting data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617